DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torsion spring of claim 13 and how it would be employed as a dynamically acting element as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  In claim 7, line 2 the term “is” is repeated and should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 7,510,168).
Regarding claim 1, Lin discloses an apparatus comprising:
a dynamically acting element (spring 90) configured to indirectly transmit a force exerted by a user into the tensioning apparatus (force is indirectly transmitted by a user manipulating knob 91 and transmitting indirectly said force through the spring 90 to keep 70 in contact with drive wheel 40); and
a locking mechanism  (50-51) configured to lock the tensioning apparatus in a manner depending on the force which is transmitted by means of said dynamically acting element.

Regarding claim 3, Lin further discloses wherein said dynamically acting element bends and/or twists when indirectly transmitting the force exerted by the user (Fig. 4 shows wherein the helical spring undergoes bending during axial compression).

Regarding claim 4. Lin further discloses wherein a degree of bend and/or twist of said dynamically acting element depends on a force acting on the dynamically acting element (compression of the spring with its associated bends are dependent on applied force).

Regarding claim 6, Lin further discloses wherein said locking mechanism is set up to lock the tensioning apparatus in a case of a predefined bend and/or twist of said dynamically acting element (the locking mechanism is set up to lock at all states of the dynamically acting element).

Regarding claim 7, Lin further discloses wherein the tensioning apparatus is configured to allow the indirect transmission of the force exerted by a user via the dynamically acting elements until the tensioning apparatus is locked by the locking mechanism (as best understood the apparatus allows transmission of force via said dynamically acting element and also allows locking of the system).

Regarding claim 8, Lin further discloses wherein said locking mechanism for locking the tensioning apparatus has a locking step (distal end of 50 which interacts with ratchet 40) which is set up for blocking the tensioning apparatus in an interlocking manner.

Regarding claim 11, Lin further discloses wherein said dynamically acting element is a spring rod or a leg spring (Fig. 4 as shown).

Regarding claim 16, Lin further discloses wherein the tensioning apparatus is set up to transmit the force indirectly via said dynamically acting element to said coupling, with a result that the strap is tensioned (the dynamically acting element couples the lever and ratchet such that 

Regarding claims 1, 2, 9 and 10, Lin discloses an apparatus comprising:
a dynamically acting element (90, 80) configured to indirectly transmit a force exerted by a user into the tensioning apparatus (force is indirectly transmitted through handle 20 to keep 70 in contact with drive wheel 40);
a locking mechanism  (50-51) configured to lock the tensioning apparatus in a manner depending on the force which is transmitted by means of said dynamically acting element;
a coupling (70);
a rotational element (30) connected to said coupling, the tensioning apparatus being set up to transmit the force indirectly via said dynamically acting element to said coupling, with a result that said rotational element is rotated;
a tensioning lever (20) which is in neutral in a case of an indirect transmission of force by means of said dynamically acting element; and
wherein said locking mechanism for locking the tensioning apparatus has two locking steps, and in that said tensioning lever is set up for an interlocking transmission of force between said two locking steps of said locking mechanism (the first locking step occurs when 50 strikes the leading edge of a ratchet tooth and the second step occurs when the pawl extends into the tooth gap).

Regarding claim 18, Lin discloses an apparatus comprising:

a clasp (10) configured for carrying said rotational element;
a tensioning lever (20) configured for rotating said rotational element relative to said clasp;
a coupling (40) configured for coupling said tensioning lever to said rotational element, said coupling and said tensioning lever being mounted such that they can be pivoted relative to one another about the same rotational axis;
a dynamically acting element (90, 80) configured to transmit a force from said tensioning lever to said coupling in a first operating mode of said tensioning apparatus; and
said tensioning lever including at least one driving pawl (70) configured for transmitting the force from said tensioning lever to said coupling in a second operating mode of said tensioning apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above.
Regarding claims 13 and 14, Lin discloses the invention except for wherein the dynamically acting element is a torsion spring or a torsion element. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a torsion element or spring since the examiner takes Official Notice of the equivalence of torsion springs or elements and the coil spring as shown for their use in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Ruan (US 2008/0201922).
Regarding claim 15, Lin discloses the invention except for wherein the straps are belts.
Ruan teaches an apparatus wherein belts are tensioned (Abstract line 2).
.

Response to Arguments
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive.
Regarding the Drawings, as noted above, a simple drawing of a torsion spring without its employment on the device is not sufficient to provide one of ordinary skill in the art the means for altering the device to utilize a torsion spring instead of a spring rod.
Regarding claim 1, as shown above in the first iteration of a rejection by anticipation of Lin, a user’s force is indirectly transmitted by spinning the knob through the spring into the tensioning device. In the second grouping under Lin, force is transmitted indirectly such that manipulation of the handle is not directly coupled to the rotating ratchet wheel and is instead transmitted through the spring and pawl linkage.
Regarding the new language that is partially drawn from cancelled claim 5, the locking mechanism is still considered to be dependent upon force transmission since the locking mechanism locks the tensioning apparatus only as long as force is not applied to the lever or alternatively to the knob in such a manner that the spring tension 90 is not overcome.
Newly added claim 18 has been addressed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677